Motion Granted; Appeal Dismissed and Memorandum Opinion filed February 14,
2013.




                                              In The

                          Fourteenth Court of Appeals

                                     NO. 14-12-01038-CR

                        BRENDA FRANCES VALDEZ, Appellant
                                                V.
                             THE STATE OF TEXAS, Appellee

                  On Appeal from County Criminal Court at Law No. 1
                                Harris County, Texas
                            Trial Court Cause No. 1819144

                       MEMORANDUM                       OPINION


       A written request to withdraw the notice of appeal in this case, personally signed by
appellant, has been filed with this Court. See TEX. R. APP. P. 42.2. Because this Court has not
delivered an opinion, we grant appellant's request.

       Accordingly, we order the appeal dismissed. We direct the Clerk of the Court to issue the
mandate of the Court immediately.

                                           PER CURIAM


Panel consists of Justices Frost, Brown, and Busby.
Do Not Publish - TEX. R. APP. P. 47.2(b)